The result reached by the Board of Tax Appeals ignores both the actual certification made and the statutory requirements for certification. The exemption certificate unequivocally certifies that: *Page 327 
"The undersigned hereby certifies that the articles of tangible personal property purchased under this certificate were purchased for incorporation into:
"* * *
"A building used exclusively for charitable purposes under a construction contract with a nonprofit organization operated exclusively for the relief of poverty, the improvement of health through the alleviation of illness, disease or injury, the operation of a home for the aged, as defined in Section 5701.13
of the Revised Code, the promotion of education by an institution of learning * * * or the promotion of education by an organization engaged in carrying on research * * *."
Added to the above certification of the factual circumstances was a disclaimer of intention to make the legal conclusion that the contractee "is a tax exempt entity." The exemption certificate form prescribed by the Tax Commissioner does not require a certification that the contractee is a tax exempt entity but, instead, requires only a factual certification as set forth, supra. The disclaimer of making the certification not required to be made in no way detracts from the certification actually made, which fully meets the statutory requirements and those of the prescribed form. The disclaimer of making the legal conclusion certification that it is a tax exempt entity in no way detracts from the factual certification made. There is no denial of being a tax exempt entity which might be inconsistent with factual certification. Rather, as required by statute and the prescribed form, Fairlawn Apartments certified that the materials involved were incorporated into a building used exclusively for charitable purposes under a construction contract with a nonprofit organization operated exclusively for the relief of poverty, the improvement of health or the operation of a home for the aged, as defined in R.C. 5701.13, but disclaimed certifying that such a nonprofit organization is a tax exempt entity.
The certification herein meets the test of Tractor Supply Co.
v. Lindley (1977), 50 Ohio St.2d 275 [4 O.O.3d 442], in that it "supplied all the data requested in the prescribed form, and that the commissioner was sufficiently apprised of the nature of the claim for exemption." Id. at 279. The addition of a disclaimer of making an additional certification not required to be made does not detract from the completeness of the certification executed on the prescribed form.
Accordingly, the decision of the Board of Tax Appeals is unreasonable and unlawful, and I would reverse.